[Cite as In re Kashdan, 2010-Ohio-2646.]

                                             Court of Claims of Ohio
                                                 Victims of Crime Division
                                                                        The Ohio Judicial Center
                                                              65 South Front Street, Fourth Floor
                                                                           Columbus, OH 43215
                                                                   614.387.9860 or 1.800.824.8263
                                                                              www.cco.state.oh.us



IN RE: LAURA J. KASHDAN


LAURA J. KASHDAN

            Applicant


 Case No. V2009-40846

Commissioners:
Lloyd Pierre-Louis, Presiding
Karl C. Kerschner
Randi M. Ostry

ORDER OF A THREE-COMMISSIONER PANEL


        {¶ 1} On August 20, 2009, the applicant, Laura Kashdan, filed a compensation
application as the result of a sexual assault which occurred on February 21, 2009. On
August 28, 2009, the Attorney General issued a finding of fact and decision denying the
applicant’s claim based on her conviction of Driving Under the Influence, a felony of the
fourth degree, on February 11, 2004. The felony conviction was within ten years of the
occurrence of the criminally injurious conduct, which occurred on February 21, 2009.
Thus the claim was denied pursuant to R.C. 2743.60(E)(1)(a). On September 4, and
21, 2009, the applicant submitted requests for reconsideration. On November 3, 2009,
the Attorney General rendered a Final Decision finding no reason to modify its initial
decision.    On November 17, 2009, the applicant filed a notice of appeal from the
November 3, 2009 Final Decision of the Attorney General.         Hence, this claim was
heard before this panel of commissioners on March 3, 2010 at 10:00 A.M.
        {¶ 2} Assistant Attorneys General Matthew Karam and Amy O’Grady appeared
on behalf of the state of Ohio, while the applicant Laura Kashdan appeared via
telephone. The applicant made a brief statement for the panel’s consideration. While
Case No. V2009-40846                        - 2 -                                 ORDER


the applicant did not dispute she was convicted of a felony, she highlighted her
achievements with her rehabilitation and noted she has remained sober. She asserted
that compensation in this case would allow her to improve the quality of her life.
Whereupon, the applicant’s statement was concluded.
        {¶ 3} The Attorney General stated that based upon the statute, the Attorney
General’s Final Decision should be affirmed.
        {¶ 4} R.C. 2743.60(E)(1)(a) states:
         “(E) (1) Except as otherwise provided in division (E)(2) of this section, the
         attorney general, a panel of commissioners, or a judge of the court of claims
         shall not make an award to a claimant if any of the following applies:
         “(a) The victim was convicted of a felony within ten years prior to the criminally
         injurious conduct that gave rise to the claim or is convicted of a felony during
         the pendency of the claim.”
        {¶ 5} From review of the file and with full and careful consideration given to all
the information presented at the hearing, we find the Attorney General’s November 3,
2009 Final Decision should be affirmed. The applicant’s felony conviction occurred
within ten years of the occurrence of the criminally injurious conduct, and the statute
clearly states an award of reparations cannot be made in this situation.
        {¶ 6} IT IS THEREFORE ORDERED THAT
        {¶ 7} 1)       The November 3, 2009 decision of the Attorney General is
AFFIRMED;
        {¶ 8} 2)       This claim is DENIED and judgment is rendered for the state of
Ohio;
        {¶ 9} 3)       Costs are assumed by the court of claims victims of crime fund.
Case No. V2009-40846                   - 3 -                              ORDER




                                         _______________________________________
                                         LLOYD PIERRE-LOUIS
                                         Presiding Commissioner



                                         _______________________________________
                                         KARL C. KERSCHNER
                                         Commissioner



                                         _______________________________________
                                         RANDI M. OSTRY
                                         Commissioner

        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Mahoning County Prosecuting Attorney and to:
Filed 4-30-2010
Jr. Vol. 2275, Pgs. 70-72
To S.C. Reporter 6-9-2010